NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 11, 2015* 
                                 Decided May 11, 2015 
                                             
                                         Before 
 
                            JOEL M. FLAUM, Circuit Judge 
                             
                            MICHAEL S. KANNE, Circuit Judge 
                             
                            ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 14‐3657 
 
RALPH E. STEINBARTH,                            Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Northern District of Illinois, 
                                                Eastern Division. 
      v.                                         
                                                No. 11 C 8537 
WHOLE FOODS MARKET                               
GROUP, INC.,                                    Milton I. Shadur, 
      Defendant‐Appellee.                       Judge. 

                                        O R D E R 

        Ralph Steinbarth appeals the grant of summary judgment for his former 
employer, Whole Foods, in this lawsuit claiming employment discrimination and 
retaliation based on his race and national origin under 42 U.S.C. § 1981 and Title VII of 
the Civil Rights Act of 1964. We dismiss the appeal. 



                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 14‐3657                                                                        Page 2 
 
       Steinbarth, a white man with a mixed background (German, Polish, Puerto Rican, 
Cuban, and Jewish), joined the meat department of a Whole Foods in Chicago in 
mid‐2008. A few months later, Agustin Murillo, who was born in Mexico, became his 
supervisor, and a tense relationship ensued. Steinbarth complained to a 
human‐resources officer that Murillo would often mention his Jewish heritage, 
mispronounce a German phrase Steinbarth had taught him, and schedule Steinbarth to 
work undesirable shifts. After Steinbarth also voiced a desire to advance to a “meat 
cutter” position, he was assured by Murillo that he would be next in line to begin a 
meat‐cutter apprenticeship. But in December 2009, Murillo instead promoted fellow 
meat‐department employee Israel Gutierrez, who also was born in Mexico. Later that 
month, Steinbarth was reprimanded by Murillo for placing his work gloves on the sales 
counter. Steinbarth asked Murillo not to embarrass him by scolding him in public and 
then went into another room alone and shouted a string of curse words in Spanish. 
Murillo reported the incident up the chain and Steinbarth was eventually fired for 
directing profanity at his supervisor. 

        Steinbarth sued Whole Foods, claiming that, because of his race and national 
origin, he was denied a promotion, subjected to a hostile work environment, and then 
fired in retaliation for complaining about the work environment. The district court 
granted summary judgment for Whole Foods. Regarding Steinbarth’s failure‐to‐promote 
claim, the court determined that he produced no evidence to show that he was as 
qualified as Gutierrez or that Whole Foods’s reasons for promoting Gutierrez were 
pretextual. As for Steinbarth’s hostile‐work‐environment claim, the court concluded that 
he introduced no evidence that Murillo’s periodic and condescending “jabs” about his 
ancestry were sufficiently severe or pervasive, or that Murillo’s other conduct was 
causally related to his race or national origin. Finally, regarding retaliatory discharge, 
the court found no evidence that Murillo’s decision to report Steinbarth stemmed from 
any alleged protected activity. 

       On appeal, Steinbarth recites several facts that he believes prove his case, among 
them that Murillo had promoted a “personal friend” over him despite his positive 
performance reviews, that Whole Foods’s pre‐firing investigation was phony, and that 
he can produce more documentation of how Murillo “jerk[ed him] around.” But he does 
not present any legal argument suggesting how the district court erred or why we 
should disturb its judgment. See Ball v. City of Indianapolis, 760 F.3d 636, 645 (7th Cir. 
2014); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Federal Rule of Appellate 
Procedure 28(a)(8)(A) requires that an appellant’s brief contain an argument that 
includes “contentions and the reasons for them,” and pro se litigants must adhere to 
No. 14‐3657                                                                            Page 3 
 
procedural rules, see Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir. 2008). 
Steinbarth’s briefs present us with no developed claim to review. 

                                                                               DISMISSED.